ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer appointed in this matter and, having found that the Respondent failed to appear and meet his burden of proof, recommends that the Respondent be suspended from the practice of law until final determination by this Court.
And this Court, being duly advised, finds that the Hearing Officer's recommendation for suspension pending prosecution should be accepted and approved and the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent Louis P. McHenry, Jr., be and he hereby is suspended from the practice of law in this state pending a final determination by this Court in the present case.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d).
All Justices concur.